 1                                                                             O
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11   DRAKE VON WALKER,                        No. ED CV 17-00529-CAS (DFM)
12                     Petitioner,
                                               Order Accepting Report and
13                v.                           Recommendation of United States
14   J. SUTTON, Warden,                        Magistrate Judge

15
                       Respondent.
16
17
18
           Under 28 U.S.C. § 636, the Court has reviewed the Petition, the other
19
     records on file herein, and the Report and Recommendation of the United
20
     States Magistrate Judge. No objections to the Report and Recommendation
21
     were filed, and the deadline for filing objections has passed. The Court accepts
22
     the report, findings, and recommendations of the Magistrate Judge.
23
           IT IS THEREFORE ORDERED that Judgment be entered denying the
24
     Petition.
25
     Dated: October 2, 2018
26
                                                _
27
                                                CHRISTINA A. SNYDER
28                                              United States District Judge
